Exhibit 10.3

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT dated as of October 26, 2007, 2007 (this
“Agreement”) among Paramount Acquisition Corp., a Delaware corporation
(“Paramount”) and the stockholders of B.J.K., Inc., a Delaware corporation doing
business as ChemRx (the “Company”), listed on Exhibit A hereto (each a “Seller”
and collectively, the “Sellers”).

 

Paramount, the Company and the Sellers, are parties to a Stock Purchase
Agreement, dated as of June 1, 2007 (the “Stock Purchase Agreement”), pursuant
to which Paramount agreed to purchase from the Sellers, and the Sellers agreed
to sell to Paramount, all the issued and outstanding shares of common stock,
without par value, of the Company in exchange for the Cash Consideration and
Stock Consideration (as such terms are defined in the Stock Purchase Agreement).

 

In consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth herein, the parties hereto agree
as follows:

 

ARTICLE 1

DEFINITIONS

 


SECTION 1.1                                      DEFINITIONS. CAPITALIZED TERMS
USED IN THIS AGREEMENT AND NOT OTHERWISE DEFINED SHALL HAVE THE MEANINGS
ASCRIBED TO THEM IN THE STOCK PURCHASE AGREEMENT. THE FOLLOWING TERMS SHALL, FOR
THE PURPOSES OF THIS AGREEMENT AND THE EXHIBITS HERETO, HAVE THE FOLLOWING
MEANINGS (TERMS DEFINED IN THE SINGULAR OR THE PLURAL INCLUDE THE PLURAL OR THE
SINGULAR, AS THE CASE MAY BE):


 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” means the common stock, par value $0.0001 per share, of
Paramount.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Other Registrable Securities” means the shares of Common Stock or other
securities registrable pursuant to the Registration Rights Agreement, dated
October 21, 2005, among Paramount and the Investors party thereto.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means the shares of Common Stock issued to the Sellers
pursuant to the Stock Purchase Agreement, including any warrants, shares of
capital stock or other securities of Paramount issued as a dividend or other
distribution with respect to or in

 

--------------------------------------------------------------------------------


 

exchange for or in replacement of such shares of Common Stock; provided,
however, that as to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by
Paramount and subsequent public distribution of them shall not require
registration under the Securities Act; (c) such securities shall have ceased to
be outstanding, or (d) the Commission makes a definitive determination to
Paramount that the Registrable Securities are salable under Rule 144(k).

 

“Registration Statement” means a registration statement filed by Paramount with
the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 


SECTION 1.2                                      DESCRIPTIVE HEADINGS; CERTAIN
INTERPRETATIONS. THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF
THIS AGREEMENT. EXCEPT WHERE EXPRESSLY STATED OTHERWISE IN THIS AGREEMENT, THE
FOLLOWING RULES OF INTERPRETATION APPLY TO THIS AGREEMENT:  (I) ”OR” IS NOT
EXCLUSIVE AND “INCLUDE”, “INCLUDES” AND “INCLUDING” ARE NOT LIMITING;
(II) ”HEREOF”, “HERETO”, “HEREBY”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT; (III) “DATE HEREOF” REFERS TO THE
DATE OF THIS AGREEMENT; (IV) “EXTENT” IN THE PHRASE “TO THE EXTENT” MEANS THE
DEGREE TO WHICH A SUBJECT OR OTHER THING EXTENDS, AND SUCH PHRASE DOES NOT MEAN
SIMPLY “IF”; (V) DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE TO THE
SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS; (VI) REFERENCES TO AN
AGREEMENT OR INSTRUMENT MEAN SUCH AGREEMENT OR INSTRUMENT AS FROM TIME TO TIME
AMENDED, MODIFIED OR SUPPLEMENTED; (VII) REFERENCES TO A PERSON ARE ALSO TO ITS
PERMITTED SUCCESSORS AND ASSIGNS; (VIII) REFERENCES TO AN “ARTICLE”, “SECTION”,
“CLAUSE” OR “EXHIBIT” REFER TO AN ARTICLE OF, A SECTION OR CLAUSE OF, OR AN
EXHIBIT TO, THIS AGREEMENT; (IX) WORDS IMPORTING THE MASCULINE GENDER INCLUDE
THE FEMININE OR NEUTER AND, IN EACH CASE, VICE VERSA; AND (X) REFERENCES TO A
LAW INCLUDE ANY AMENDMENT OR MODIFICATION TO SUCH LAW AND ANY RULES OR
REGULATIONS ISSUED THEREUNDER, WHETHER SUCH AMENDMENT OR MODIFICATION IS MADE,
OR ISSUANCE OF SUCH RULES OR REGULATIONS OCCURS, BEFORE OR AFTER THE DATE OF
THIS AGREEMENT.


 


2

--------------------------------------------------------------------------------



 

ARTICLE 2
REGISTRATION RIGHTS

 


SECTION 2.1                                      DEMAND REGISTRATION.


 


(A)                                  REQUEST FOR REGISTRATION. AT ANY TIME AND
FROM TIME TO TIME ON OR AFTER THE LOCK-UP RELEASE DATE, THE SELLERS (OR THEIR
PERMITTED TRANSFEREES) HOLDING A MAJORITY-IN-INTEREST OF THE REGISTRABLE
SECURITIES MAY MAKE A WRITTEN DEMAND FOR REGISTRATION UNDER THE SECURITIES ACT
OF ALL OR PART OF THEIR RESPECTIVE REGISTRABLE SECURITIES (SUCH DEMAND FOR
REGISTRATION, A “DEMAND REGISTRATION”). ANY DEMAND REGISTRATION SHALL SPECIFY
THE NUMBER OF SHARES OF REGISTRABLE SECURITIES PROPOSED TO BE SOLD AND THE
INTENDED METHOD OR METHODS OF DISTRIBUTION THEREOF. EACH DEMAND REGISTRATION,
OTHER THAN ONE EFFECTED PURSUANT TO SECTION 2.3, SHALL BE SUBJECT TO AN
AGGREGATE PRICE THRESHOLD OF NOT LESS THAN $10,000,000. PARAMOUNT WILL NOTIFY
ALL OTHER HOLDERS OF REGISTRABLE SECURITIES, IF ANY, OF THE DEMAND, AND EACH
HOLDER OF REGISTRABLE SECURITIES WHO WISHES TO INCLUDE ALL OR A PORTION OF SUCH
HOLDER’S REGISTRABLE SECURITIES IN THE DEMAND REGISTRATION (EACH SUCH HOLDER
INCLUDING SHARES OF REGISTRABLE SECURITIES IN SUCH REGISTRATION, A “DEMANDING
HOLDER”) SHALL SO NOTIFY PARAMOUNT WITHIN 15 DAYS AFTER THE RECEIPT BY THE
HOLDER OF THE NOTICE FROM PARAMOUNT. UPON ANY SUCH REQUEST, THE DEMANDING
HOLDERS SHALL BE ENTITLED TO HAVE THEIR REGISTRABLE SECURITIES INCLUDED IN THE
DEMAND REGISTRATION, SUBJECT TO SECTION 2.1(D) AND THE PROVISOS SET FORTH IN
SECTION 3.1(A). PARAMOUNT SHALL NOT BE OBLIGATED TO EFFECT MORE THAN AN
AGGREGATE OF TWO DEMAND REGISTRATIONS UNDER THIS SECTION 2.1(A) IN RESPECT OF
REGISTRABLE SECURITIES.


 


(B)                                 EFFECTIVE REGISTRATION. A REGISTRATION WILL
NOT CONSTITUTE A DEMAND REGISTRATION UNTIL THE REGISTRATION STATEMENT FILED WITH
THE COMMISSION WITH RESPECT TO SUCH DEMAND REGISTRATION HAS BEEN DECLARED
EFFECTIVE AND PARAMOUNT HAS COMPLIED WITH ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT IF, AFTER SUCH
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE, THE OFFERING OF REGISTRABLE
SECURITIES PURSUANT TO A DEMAND REGISTRATION IS INTERFERED WITH BY ANY STOP
ORDER OR INJUNCTION OF THE COMMISSION OR ANY OTHER GOVERNMENTAL AGENCY OR COURT,
THE REGISTRATION STATEMENT WITH RESPECT TO SUCH DEMAND REGISTRATION WILL BE
DEEMED NOT TO HAVE BEEN DECLARED EFFECTIVE, UNLESS AND UNTIL, (I) SUCH STOP
ORDER OR INJUNCTION IS REMOVED, RESCINDED OR OTHERWISE TERMINATED, AND (II) A
MAJORITY-IN-INTEREST OF THE DEMANDING HOLDERS THEREAFTER ELECT TO CONTINUE THE
OFFERING; PROVIDED, FURTHER, THAT PARAMOUNT SHALL NOT BE OBLIGATED TO FILE A
SECOND REGISTRATION STATEMENT UNTIL A REGISTRATION STATEMENT THAT HAS BEEN FILED
IS COUNTED AS A DEMAND REGISTRATION OR IS TERMINATED.


 


(C)                                  UNDERWRITTEN OFFERING. IF A
MAJORITY-IN-INTEREST OF THE DEMANDING HOLDERS SO ELECT AND SUCH HOLDERS SO
ADVISE PARAMOUNT AS PART OF THEIR WRITTEN DEMAND FOR A DEMAND REGISTRATION, THE
OFFERING OF SUCH REGISTRABLE SECURITIES PURSUANT TO SUCH DEMAND REGISTRATION
SHALL BE IN THE FORM OF AN UNDERWRITTEN OFFERING. IN SUCH EVENT, THE RIGHT OF
ANY HOLDER TO INCLUDE ITS REGISTRABLE SECURITIES IN SUCH REGISTRATION SHALL BE
CONDITIONED UPON SUCH HOLDER’S PARTICIPATION IN SUCH UNDERWRITING AND THE
INCLUSION OF SUCH HOLDER’S REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE
EXTENT PROVIDED HEREIN. ALL DEMANDING HOLDERS PROPOSING TO DISTRIBUTE THEIR
SECURITIES THROUGH SUCH UNDERWRITING SHALL ENTER INTO AN UNDERWRITING AGREEMENT
IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH
UNDERWRITING BY A MAJORITY-IN-INTEREST OF THE HOLDERS INITIATING THE DEMAND
REGISTRATION; PROVIDED THAT SUCH UNDERWRITERS ARE REASONABLY ACCEPTABLE TO
PARAMOUNT.


 


3

--------------------------------------------------------------------------------



 


(D)                                 REDUCTION OF OFFERING. IF THE MANAGING
UNDERWRITER OR UNDERWRITERS FOR A DEMAND REGISTRATION THAT IS TO BE AN
UNDERWRITTEN OFFERING ADVISES PARAMOUNT AND THE DEMANDING HOLDERS IN WRITING
THAT THE DOLLAR AMOUNT OR NUMBER OF SHARES OF REGISTRABLE SECURITIES THAT THE
DEMANDING HOLDERS DESIRE TO SELL, TAKEN TOGETHER WITH ALL OTHER SHARES OF COMMON
STOCK OR OTHER SECURITIES THAT PARAMOUNT DESIRES TO SELL AND THE SHARES OF
COMMON STOCK, IF ANY, AS TO WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO
WRITTEN CONTRACTUAL PIGGY-BACK REGISTRATION RIGHTS HELD BY OTHER STOCKHOLDERS OF
PARAMOUNT WHO DESIRE TO SELL, EXCEEDS THE MAXIMUM DOLLAR AMOUNT OR MAXIMUM
NUMBER OF SHARES THAT CAN BE SOLD IN SUCH OFFERING WITHOUT ADVERSELY AFFECTING
THE PROPOSED OFFERING PRICE, THE TIMING, THE DISTRIBUTION METHOD, OR THE
PROBABILITY OF SUCCESS OF SUCH OFFERING (SUCH MAXIMUM DOLLAR AMOUNT OR MAXIMUM
NUMBER OF SHARES, AS APPLICABLE, THE “MAXIMUM NUMBER OF SHARES”), THEN PARAMOUNT
SHALL INCLUDE IN SUCH REGISTRATION: (I) FIRST, THE REGISTRABLE SECURITIES AS TO
WHICH DEMAND REGISTRATION HAS BEEN REQUESTED BY THE DEMANDING HOLDERS (PRO RATA
IN ACCORDANCE WITH THE NUMBER OF SHARES THAT EACH SUCH PERSON HAS REQUESTED BE
INCLUDED IN SUCH REGISTRATION, REGARDLESS OF THE NUMBER OF SHARES HELD BY EACH
SUCH PERSON (SUCH PROPORTION IS REFERRED TO HEREIN AS “PRO RATA”)) THAT CAN BE
SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; (II) SECOND, TO THE EXTENT
THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE FOREGOING
CLAUSE (I), THE SHARES OF COMMON STOCK OR OTHER SECURITIES THAT PARAMOUNT
DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES;
(III) THIRD, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN
REACHED UNDER THE FOREGOING CLAUSES (I) AND (II), OTHER REGISTRABLE SECURITIES
AND THE SHARES OF COMMON STOCK OR OTHER SECURITIES REGISTRABLE PURSUANT TO THE
TERMS OF THE UNIT PURCHASE OPTION ISSUED TO EARLYBIRDCAPITAL, INC. OR ITS
DESIGNEES IN CONNECTION WITH PARAMOUNT’S INITIAL PUBLIC OFFERING (THE “UNIT
PURCHASE OPTION” AND SUCH REGISTRABLE SECURITIES, THE “OPTION SECURITIES”) AS TO
WHICH “PIGGY-BACK” REGISTRATION HAS BEEN REQUESTED BY THE HOLDERS THEREOF, PRO
RATA, THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; AND
(IV) FOURTH, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAVE NOT BEEN
REACHED UNDER THE FOREGOING CLAUSES (I), (II) AND (III), THE SHARES OF COMMON
STOCK OR OTHER SECURITIES FOR THE ACCOUNT OF OTHER PERSONS THAT PARAMOUNT IS
OBLIGATED TO REGISTER PURSUANT TO WRITTEN CONTRACTUAL ARRANGEMENTS WITH SUCH
PERSONS AND THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES.


 


(E)                                  WITHDRAWAL. IF A MAJORITY-IN-INTEREST OF
THE DEMANDING HOLDERS DISAPPROVE OF THE TERMS OF ANY UNDERWRITING OR ARE NOT
ENTITLED TO INCLUDE ALL OF THEIR REGISTRABLE SECURITIES IN ANY OFFERING, SUCH
MAJORITY-IN-INTEREST OF THE DEMANDING HOLDERS MAY ELECT TO WITHDRAW FROM SUCH
OFFERING BY GIVING WRITTEN NOTICE TO PARAMOUNT AND THE UNDERWRITER OR
UNDERWRITERS OF THEIR REQUEST TO WITHDRAW PRIOR TO THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT FILED WITH THE COMMISSION WITH RESPECT TO SUCH DEMAND
REGISTRATION. IF THE MAJORITY-IN-INTEREST OF THE DEMANDING HOLDERS WITHDRAWS
FROM A PROPOSED OFFERING RELATING TO A DEMAND REGISTRATION, THEN SUCH
REGISTRATION SHALL NOT COUNT AS A DEMAND REGISTRATION PROVIDED FOR IN THIS
SECTION 2.1.


 


4

--------------------------------------------------------------------------------



 


SECTION 2.2                                      PIGGY-BACK REGISTRATION.


 


(A)                                  PIGGY-BACK RIGHTS. IF AT ANY TIME ON OR
AFTER THE LOCK-UP RELEASE DATE PARAMOUNT PROPOSES TO FILE A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO AN OFFERING OF EQUITY
SECURITIES, OR SECURITIES OR OTHER OBLIGATIONS EXERCISABLE OR EXCHANGEABLE FOR,
OR CONVERTIBLE INTO, EQUITY SECURITIES, BY PARAMOUNT FOR ITS OWN ACCOUNT OR FOR
STOCKHOLDERS OF PARAMOUNT FOR THEIR ACCOUNT (OR BY PARAMOUNT AND BY STOCKHOLDERS
OF PARAMOUNT INCLUDING, WITHOUT LIMITATION, PURSUANT TO SECTION 2.1), OTHER THAN
A REGISTRATION STATEMENT (I) FILED IN CONNECTION WITH ANY EMPLOYEE STOCK OPTION
OR OTHER BENEFIT PLAN, (II) FOR AN EXCHANGE OFFER OR OFFERING OF SECURITIES
SOLELY TO PARAMOUNT’S EXISTING STOCKHOLDERS, (III) FOR AN OFFERING OF DEBT THAT
IS CONVERTIBLE INTO EQUITY SECURITIES OF PARAMOUNT OR (IV) FOR A DIVIDEND
REINVESTMENT PLAN, THEN PARAMOUNT SHALL (X) GIVE WRITTEN NOTICE OF SUCH PROPOSED
FILING TO THE HOLDERS OF REGISTRABLE SECURITIES AS SOON AS PRACTICABLE BUT IN NO
EVENT LESS THAN 10 DAYS BEFORE THE ANTICIPATED FILING DATE, WHICH NOTICE SHALL
DESCRIBE THE AMOUNT AND TYPE OF SECURITIES TO BE INCLUDED IN SUCH OFFERING, THE
INTENDED METHOD OR METHODS OF DISTRIBUTION, AND THE NAME OF THE PROPOSED
MANAGING UNDERWRITER OR UNDERWRITERS, IF ANY, OF THE OFFERING, AND (Y) OFFER TO
THE HOLDERS OF REGISTRABLE SECURITIES IN SUCH NOTICE THE OPPORTUNITY TO REGISTER
THE SALE OF SUCH NUMBER OF SHARES OF REGISTRABLE SECURITIES AS SUCH HOLDERS
MAY REQUEST IN WRITING WITHIN FIVE DAYS FOLLOWING RECEIPT OF SUCH NOTICE (A
“PIGGY-BACK REGISTRATION”). PARAMOUNT SHALL CAUSE SUCH REGISTRABLE SECURITIES TO
BE INCLUDED IN SUCH REGISTRATION AND SHALL USE ITS BEST EFFORTS TO CAUSE THE
MANAGING UNDERWRITER OR UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING TO
PERMIT THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN A PIGGY-BACK
REGISTRATION ON THE SAME TERMS AND CONDITIONS AS ANY SIMILAR SECURITIES OF
PARAMOUNT AND TO PERMIT THE SALE OR OTHER DISPOSITION OF SUCH REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE INTENDED METHODS OF DISTRIBUTION THEREOF. ALL
HOLDERS OF REGISTRABLE SECURITIES PROPOSING TO DISTRIBUTE THEIR SECURITIES
THROUGH A PIGGY-BACK REGISTRATION THAT INVOLVES AN UNDERWRITER OR UNDERWRITERS
SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE
UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH PIGGY-BACK REGISTRATION.


 


(B)                                 REDUCTION OF OFFERING. IF THE MANAGING
UNDERWRITER OR UNDERWRITERS FOR A PIGGY-BACK REGISTRATION THAT IS TO BE AN
UNDERWRITTEN OFFERING ADVISES PARAMOUNT AND THE HOLDERS OF REGISTRABLE
SECURITIES IN WRITING THAT THE DOLLAR AMOUNT OR NUMBER OF SHARES OF COMMON STOCK
THAT PARAMOUNT DESIRES TO SELL, TAKEN TOGETHER WITH SHARES OF COMMON STOCK, IF
ANY, AS TO WHICH REGISTRATION HAS BEEN DEMANDED PURSUANT TO WRITTEN CONTRACTUAL
ARRANGEMENTS WITH PERSONS OTHER THAN THE HOLDERS OF REGISTRABLE SECURITIES
HEREUNDER, THE REGISTRABLE SECURITIES AS TO WHICH REGISTRATION HAS BEEN
REQUESTED UNDER THIS SECTION 2.2, AND THE SHARES OF COMMON STOCK, IF ANY, AS TO
WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO THE WRITTEN CONTRACTUAL
PIGGY-BACK REGISTRATION RIGHTS OF OTHER STOCKHOLDERS OF PARAMOUNT, EXCEEDS THE
MAXIMUM NUMBER OF SHARES, THEN PARAMOUNT SHALL INCLUDE IN ANY SUCH REGISTRATION:


 

(I)                                     IF THE REGISTRATION IS UNDERTAKEN FOR
PARAMOUNT’S ACCOUNT: (A) FIRST, THE SHARES OF COMMON STOCK OR OTHER SECURITIES
THAT PARAMOUNT DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM
NUMBER OF SHARES; (B) SECOND, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES
HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSE (A), THE SHARES OF COMMON STOCK
OR OTHER SECURITIES, IF ANY, COMPRISED OF REGISTRABLE SECURITIES, OPTION
SECURITIES AND OTHER REGISTRABLE SECURITIES AS TO WHICH REGISTRATION HAS BEEN
REQUESTED PURSUANT TO THE APPLICABLE WRITTEN CONTRACTUAL PIGGY-BACK REGISTRATION

 

5

--------------------------------------------------------------------------------


 

RIGHTS OF SUCH SECURITY HOLDERS, PRO RATA, THAT CAN BE SOLD WITHOUT EXCEEDING
THE MAXIMUM NUMBER OF SHARES; AND (C) THIRD, TO THE EXTENT THAT THE MAXIMUM
NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (A) AND (B),
THE SHARES OF COMMON STOCK OR OTHER SECURITIES FOR THE ACCOUNT OF OTHER PERSONS
THAT PARAMOUNT IS OBLIGATED TO REGISTER PURSUANT TO WRITTEN CONTRACTUAL
PIGGY-BACK REGISTRATION RIGHTS WITH SUCH PERSONS AND THAT CAN BE SOLD WITHOUT
EXCEEDING THE MAXIMUM NUMBER OF SHARES;

 

(II)                                  IF THE REGISTRATION IS A “DEMAND”
REGISTRATION UNDERTAKEN AT THE DEMAND OF HOLDERS OF OPTION SECURITIES OR OTHER
REGISTRABLE SECURITIES, (A) FIRST, THE SHARES OF COMMON STOCK OR OTHER
SECURITIES FOR THE ACCOUNT OF THE DEMANDING PERSONS, PRO RATA, THAT CAN BE SOLD
WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; (B) SECOND, TO THE EXTENT THAT
THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSE
(A), THE SHARES OF COMMON STOCK OR OTHER SECURITIES THAT PARAMOUNT DESIRES TO
SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; (C) THIRD,
TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE
FOREGOING CLAUSES (A) AND (B), THE SHARES OF REGISTRABLE SECURITIES, OPTION
SECURITIES AND OTHER REGISTRABLE SECURITIES, PRO RATA, AS TO WHICH REGISTRATION
HAS BEEN REQUESTED, THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF
SHARES; AND (D) FOURTH, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT
BEEN REACHED UNDER THE FOREGOING CLAUSES (A), (B) AND (C), THE SHARES OF COMMON
STOCK OR OTHER SECURITIES FOR THE ACCOUNT OF OTHER PERSONS THAT PARAMOUNT IS
OBLIGATED TO REGISTER PURSUANT TO WRITTEN CONTRACTUAL ARRANGEMENTS WITH SUCH
PERSONS, THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; AND

 

(III)                               IF THE REGISTRATION IS A “DEMAND”
REGISTRATION UNDERTAKEN AT THE DEMAND OF PERSONS OTHER THAN EITHER THE HOLDERS
OF REGISTRABLE SECURITIES, OTHER REGISTRABLE SECURITIES OR OF OPTION SECURITIES,
(A) FIRST, THE SHARES OF COMMON STOCK OR OTHER SECURITIES FOR THE ACCOUNT OF THE
DEMANDING PERSONS THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF
SHARES; (B) SECOND, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN
REACHED UNDER THE FOREGOING CLAUSE (A), THE SHARES OF COMMON STOCK OR OTHER
SECURITIES THAT PARAMOUNT DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE
MAXIMUM NUMBER OF SHARES; (C) THIRD, TO THE EXTENT THAT THE MAXIMUM NUMBER OF
SHARES HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (A) AND (B),
COLLECTIVELY THE SHARES OF COMMON STOCK OR OTHER SECURITIES COMPRISED OF
REGISTRABLE SECURITIES, OTHER REGISTRABLE SECURITIES AND OPTION SECURITIES, PRO
RATA, AS TO WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO THE TERMS HEREOF
AND OF THE UNIT PURCHASE OPTION, AS APPLICABLE, THAT CAN BE SOLD WITHOUT
EXCEEDING THE MAXIMUM NUMBER OF SHARES; AND (D) FOURTH, TO THE EXTENT THAT THE
MAXIMUM NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE FOREGOING CLAUSES (A),
(B) AND (C), THE SHARES OF COMMON STOCK OR OTHER SECURITIES FOR THE ACCOUNT OF
OTHER PERSONS THAT PARAMOUNT IS OBLIGATED TO REGISTER PURSUANT TO WRITTEN
CONTRACTUAL ARRANGEMENTS WITH SUCH PERSONS, THAT CAN BE SOLD WITHOUT EXCEEDING
THE MAXIMUM NUMBER OF SHARES.

 


(C)                                  WITHDRAWAL. ANY HOLDER OF REGISTRABLE
SECURITIES MAY ELECT TO WITHDRAW SUCH HOLDER’S REQUEST FOR INCLUSION OF
REGISTRABLE SECURITIES IN ANY PIGGY-BACK REGISTRATION BY GIVING WRITTEN NOTICE
TO PARAMOUNT OF SUCH REQUEST TO WITHDRAW PRIOR TO THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT. PARAMOUNT (WHETHER ON ITS OWN DETERMINATION OR AS THE
RESULT OF A


 


6

--------------------------------------------------------------------------------



 


WITHDRAWAL BY PERSONS MAKING A DEMAND PURSUANT TO WRITTEN CONTRACTUAL
OBLIGATIONS) MAY WITHDRAW A REGISTRATION STATEMENT AT ANY TIME PRIOR TO THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT. NOTWITHSTANDING ANY SUCH
WITHDRAWAL, PARAMOUNT SHALL PAY ALL EXPENSES INCURRED BY THE HOLDERS OF
REGISTRABLE SECURITIES IN CONNECTION WITH SUCH PIGGY-BACK REGISTRATION AS
PROVIDED IN SECTION 3.3.


 


SECTION 2.3                                      REGISTRATIONS ON FORM S-3. THE
HOLDERS OF REGISTRABLE SECURITIES MAY AT ANY TIME AND FROM TIME TO TIME
FOLLOWING THE LOCK-UP RELEASE DATE, REQUEST IN WRITING THAT PARAMOUNT REGISTER
THE RESALE OF ANY OR ALL OF SUCH REGISTRABLE SECURITIES ON FORM S-3 OR ANY
SIMILAR SHORT-FORM REGISTRATION THAT MAY BE AVAILABLE AT SUCH TIME (“FORM S-3”);
PROVIDED, HOWEVER, THAT PARAMOUNT SHALL NOT BE OBLIGATED TO EFFECT SUCH REQUEST
THROUGH AN UNDERWRITTEN OFFERING. UPON RECEIPT OF SUCH WRITTEN REQUEST,
PARAMOUNT WILL PROMPTLY GIVE WRITTEN NOTICE OF THE PROPOSED REGISTRATION TO ALL
OTHER HOLDERS OF REGISTRABLE SECURITIES AND TO SUCH OTHER PERSONS TO WHOM
PARAMOUNT HAS GRANTED REGISTRATION RIGHTS, AND, AS SOON AS PRACTICABLE
THEREAFTER, EFFECT THE REGISTRATION OF ALL OR SUCH PORTION OF SUCH HOLDER’S OR
HOLDERS’ REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH REQUEST, TOGETHER WITH
ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES OR OTHER SECURITIES OF
PARAMOUNT, IF ANY, OF ANY OTHER HOLDER OR HOLDERS JOINING IN SUCH REQUEST AS ARE
SPECIFIED IN A WRITTEN REQUEST GIVEN WITHIN 15 DAYS AFTER RECEIPT OF SUCH
WRITTEN NOTICE FROM PARAMOUNT; PROVIDED, HOWEVER, THAT PARAMOUNT SHALL NOT BE
OBLIGATED TO EFFECT ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 2.3: (I) IF
FORM S-3 IS NOT AVAILABLE FOR SUCH OFFERING; OR (II) IF THE HOLDERS OF THE
REGISTRABLE SECURITIES, TOGETHER WITH THE HOLDERS OF ANY OTHER SECURITIES OF
PARAMOUNT ENTITLED TO INCLUSION IN SUCH REGISTRATION, PROPOSE TO SELL
REGISTRABLE SECURITIES AND SUCH OTHER SECURITIES (IF ANY) AT ANY AGGREGATE PRICE
TO THE PUBLIC OF LESS THAN $500,000. REGISTRATIONS EFFECTED PURSUANT TO THIS
SECTION 2.3 SHALL NOT BE COUNTED AS DEMAND REGISTRATIONS EFFECTED PURSUANT TO
SECTION 2.1.


 

ARTICLE 3
REGISTRATION PROCEDURES

 


SECTION 3.1                                      FILINGS; INFORMATION. WHENEVER
PARAMOUNT IS REQUIRED TO EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES
PURSUANT TO ARTICLE 2, PARAMOUNT SHALL USE ITS BEST EFFORTS TO EFFECT THE
REGISTRATION AND SALE OF SUCH REGISTRABLE SECURITIES IN ACCORDANCE WITH THE
INTENDED METHODS OF DISTRIBUTION THEREOF AS EXPEDITIOUSLY AS PRACTICABLE, AND IN
CONNECTION WITH ANY SUCH REQUEST:


 


(A)                                  FILING REGISTRATION STATEMENT. PARAMOUNT
SHALL, AS EXPEDITIOUSLY AS POSSIBLE AND IN ANY EVENT WITHIN 60 DAYS AFTER
RECEIPT OF A REQUEST FOR A DEMAND REGISTRATION PURSUANT TO SECTION 2.1, PREPARE
AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT ON ANY FORM FOR WHICH
PARAMOUNT THEN QUALIFIES OR THAT COUNSEL FOR PARAMOUNT SHALL DEEM APPROPRIATE
AND WHICH FORM SHALL BE AVAILABLE FOR THE SALE OF ALL REGISTRABLE SECURITIES TO
BE REGISTERED THEREUNDER IN ACCORDANCE WITH THE INTENDED METHODS OF DISTRIBUTION
THEREOF, AND SHALL USE ITS BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO
BECOME AND REMAIN EFFECTIVE FOR THE PERIOD REQUIRED BY SECTION 3.1(C); PROVIDED,
HOWEVER, THAT PARAMOUNT SHALL HAVE THE RIGHT TO DEFER ANY DEMAND REGISTRATION
FOR UP TO 30 DAYS, AND ANY PIGGY-BACK REGISTRATION FOR SUCH PERIOD AS MAY BE
APPLICABLE TO DEFERMENT OF ANY DEMAND REGISTRATION TO WHICH SUCH PIGGY-BACK
REGISTRATION RELATES, IN EACH CASE IF PARAMOUNT SHALL FURNISH TO THE HOLDERS A
CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER OR PRESIDENT OF PARAMOUNT
STATING THAT, IN THE GOOD FAITH JUDGMENT OF THE BOARD


 


7

--------------------------------------------------------------------------------



 


OF DIRECTORS OF PARAMOUNT, IT WOULD BE MATERIALLY DETRIMENTAL TO PARAMOUNT AND
ITS STOCKHOLDERS FOR SUCH REGISTRATION STATEMENT TO BE EFFECTED AT SUCH TIME;
PROVIDED FURTHER THAT PARAMOUNT SHALL NOT HAVE THE RIGHT TO EXERCISE THE RIGHT
SET FORTH IN THE IMMEDIATELY PRECEDING PROVISO MORE THAN ONCE IN ANY 365-DAY
PERIOD IN RESPECT OF A DEMAND REGISTRATION HEREUNDER.


 


(B)                                 COPIES. PARAMOUNT SHALL, PRIOR TO FILING A
REGISTRATION STATEMENT OR PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO,
FURNISH WITHOUT CHARGE TO THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION, AND SUCH HOLDERS’ LEGAL COUNSEL, COPIES OF SUCH REGISTRATION
STATEMENT AS PROPOSED TO BE FILED, EACH AMENDMENT AND SUPPLEMENT TO SUCH
REGISTRATION STATEMENT (IN EACH CASE INCLUDING ALL EXHIBITS THERETO AND
DOCUMENTS INCORPORATED BY REFERENCE THEREIN), THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS), AND SUCH OTHER
DOCUMENTS AS THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION
OR LEGAL COUNSEL FOR ANY SUCH HOLDERS MAY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH HOLDERS.


 


(C)                                  AMENDMENTS AND SUPPLEMENTS. PARAMOUNT SHALL
PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE
AMENDMENTS, AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND IN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT
UNTIL ALL REGISTRABLE SECURITIES AND OTHER SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED
METHODS OF DISTRIBUTION SET FORTH IN SUCH REGISTRATION STATEMENT (WHICH PERIOD
SHALL NOT EXCEED THE SUM OF 180 DAYS PLUS ANY PERIOD DURING WHICH ANY SUCH
DISPOSITION IS INTERFERED WITH BY ANY STOP ORDER OR INJUNCTION OF THE COMMISSION
OR ANY GOVERNMENTAL AGENCY OR COURT) OR SUCH SECURITIES HAVE BEEN WITHDRAWN.


 


(D)                                 NOTIFICATION. AFTER THE FILING OF A
REGISTRATION STATEMENT, PARAMOUNT SHALL PROMPTLY, AND IN NO EVENT MORE THAN TWO
BUSINESS DAYS AFTER SUCH FILING, NOTIFY THE HOLDERS OF REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT OF SUCH FILING, AND SHALL FURTHER NOTIFY
SUCH HOLDERS PROMPTLY AND CONFIRM SUCH ADVICE IN WRITING IN ALL EVENTS WITHIN
TWO BUSINESS DAYS OF THE OCCURRENCE OF ANY OF THE FOLLOWING: (I) WHEN SUCH
REGISTRATION STATEMENT BECOMES EFFECTIVE; (II) WHEN ANY POST-EFFECTIVE AMENDMENT
TO SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE; (III) THE ISSUANCE OR
THREATENED ISSUANCE BY THE COMMISSION OF ANY STOP ORDER (AND PARAMOUNT SHALL
TAKE ALL ACTIONS REQUIRED TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO REMOVE
IT IF ENTERED); AND (IV) ANY REQUEST BY THE COMMISSION FOR ANY AMENDMENT OR
SUPPLEMENT TO SUCH REGISTRATION STATEMENT OR ANY PROSPECTUS RELATING THERETO OR
FOR ADDITIONAL INFORMATION OR OF THE OCCURRENCE OF AN EVENT REQUIRING THE
PREPARATION OF A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS
THEREAFTER DELIVERED TO THE PURCHASERS OF THE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND PROMPTLY MAKE
AVAILABLE TO THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION
STATEMENT ANY SUCH SUPPLEMENT OR AMENDMENT; EXCEPT THAT BEFORE FILING WITH THE
COMMISSION A REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, INCLUDING DOCUMENTS INCORPORATED BY REFERENCE, PARAMOUNT SHALL FURNISH
TO THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT
AND TO THE LEGAL COUNSEL FOR ANY SUCH HOLDERS, COPIES OF ALL SUCH DOCUMENTS
PROPOSED TO BE FILED SUFFICIENTLY IN ADVANCE OF FILING TO PROVIDE SUCH HOLDERS
AND LEGAL COUNSEL WITH A REASONABLE OPPORTUNITY TO REVIEW SUCH DOCUMENTS AND
COMMENT THEREON, AND PARAMOUNT SHALL NOT FILE ANY REGISTRATION


 


8

--------------------------------------------------------------------------------



 


STATEMENT OR PROSPECTUS OR AMENDMENT OR SUPPLEMENT THERETO, INCLUDING DOCUMENTS
INCORPORATED BY REFERENCE, TO WHICH SUCH HOLDERS OR THEIR LEGAL COUNSEL SHALL
OBJECT.


 


(E)                                  STATE SECURITIES LAWS COMPLIANCE. PARAMOUNT
SHALL USE ITS BEST EFFORTS TO (I) REGISTER OR QUALIFY THE REGISTRABLE SECURITIES
COVERED BY THE REGISTRATION STATEMENT UNDER SUCH SECURITIES OR “BLUE SKY” LAWS
OF SUCH JURISDICTIONS IN THE UNITED STATES AS THE HOLDERS OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT (IN LIGHT OF THEIR INTENDED
PLAN OF DISTRIBUTION) MAY REQUEST AND (II) TAKE SUCH ACTION NECESSARY TO CAUSE
SUCH REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT TO BE
REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AUTHORITIES AS MAY BE
NECESSARY BY VIRTUE OF THE BUSINESS AND OPERATIONS OF PARAMOUNT AND DO ANY AND
ALL OTHER ACTS AND THINGS THAT MAY BE NECESSARY OR ADVISABLE TO ENABLE THE
HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT TO
CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES IN SUCH JURISDICTIONS;
PROVIDED, HOWEVER, THAT PARAMOUNT SHALL NOT BE REQUIRED TO QUALIFY GENERALLY TO
DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO
QUALIFY BUT FOR THIS PARAGRAPH OR SUBJECT ITSELF TO TAXATION IN ANY SUCH
JURISDICTION.


 


(F)                                    AGREEMENTS FOR DISPOSITION. PARAMOUNT
SHALL ENTER INTO CUSTOMARY AGREEMENTS (INCLUDING, IF APPLICABLE, AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS ARE REASONABLY
REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES. THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PARAMOUNT IN ANY
UNDERWRITING AGREEMENT THAT ARE MADE TO OR FOR THE BENEFIT OF ANY UNDERWRITERS,
TO THE EXTENT APPLICABLE, SHALL ALSO BE MADE TO AND FOR THE BENEFIT OF THE
HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT. NO
HOLDER OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT SHALL
BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES IN THE UNDERWRITING
AGREEMENT EXCEPT, IF APPLICABLE, WITH RESPECT TO SUCH HOLDER’S ORGANIZATION,
GOOD STANDING, AUTHORITY, TITLE TO REGISTRABLE SECURITIES, LACK OF CONFLICT OF
SUCH SALE WITH SUCH HOLDER’S MATERIAL AGREEMENTS AND ORGANIZATIONAL DOCUMENTS,
AND WITH RESPECT TO WRITTEN INFORMATION RELATING TO SUCH HOLDER THAT SUCH HOLDER
HAS FURNISHED IN WRITING EXPRESSLY FOR INCLUSION IN SUCH REGISTRATION STATEMENT.


 


(G)                                 COOPERATION. THE PRINCIPAL EXECUTIVE OFFICER
OF PARAMOUNT, THE PRINCIPAL FINANCIAL OFFICER OF PARAMOUNT, THE PRINCIPAL
ACCOUNTING OFFICER OF PARAMOUNT AND ALL OTHER OFFICERS AND MEMBERS OF THE
MANAGEMENT OF PARAMOUNT SHALL COOPERATE FULLY IN ANY OFFERING OF REGISTRABLE
SECURITIES HEREUNDER, WHICH COOPERATION SHALL INCLUDE, WITHOUT LIMITATION, THE
PREPARATION OF THE REGISTRATION STATEMENT WITH RESPECT TO SUCH OFFERING AND ALL
OTHER OFFERING MATERIALS AND RELATED DOCUMENTS, AND PARTICIPATION IN MEETINGS
WITH UNDERWRITERS, ATTORNEYS, ACCOUNTANTS AND POTENTIAL INVESTORS.


 


(H)                                 RECORDS. PARAMOUNT SHALL MAKE AVAILABLE FOR
INSPECTION BY THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION
PURSUANT TO SUCH REGISTRATION STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER
PROFESSIONAL RETAINED BY ANY HOLDER OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT OR ANY UNDERWRITER, ALL FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF PARAMOUNT, AS SHALL BE NECESSARY
TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY, AND CAUSE
PARAMOUNT’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION
REQUESTED BY ANY OF THEM IN CONNECTION WITH SUCH REGISTRATION STATEMENT.


 


9

--------------------------------------------------------------------------------



 


(I)                                     OPINIONS AND COMFORT LETTERS. PARAMOUNT
SHALL FURNISH TO EACH HOLDER OF REGISTRABLE SECURITIES INCLUDED IN ANY
REGISTRATION STATEMENT A SIGNED COUNTERPART, ADDRESSED TO SUCH HOLDER, OF
(I) ANY OPINION OF COUNSEL TO PARAMOUNT DELIVERED TO ANY UNDERWRITER AND
(II) ANY COMFORT LETTER FROM PARAMOUNT’S INDEPENDENT PUBLIC ACCOUNTANTS
DELIVERED TO ANY UNDERWRITER. IN THE EVENT NO LEGAL OPINION IS DELIVERED TO ANY
UNDERWRITER, PARAMOUNT SHALL FURNISH TO EACH HOLDER OF REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT, AT ANY TIME THAT SUCH HOLDER ELECTS TO
USE A PROSPECTUS, AN OPINION OF COUNSEL TO PARAMOUNT TO THE EFFECT THAT THE
REGISTRATION STATEMENT CONTAINING SUCH PROSPECTUS HAS BEEN DECLARED EFFECTIVE
AND THAT NO STOP ORDER IS IN EFFECT.


 


(J)                                     EARNINGS STATEMENT. PARAMOUNT SHALL
COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION AND THE
SECURITIES ACT, AND MAKE AVAILABLE TO ITS STOCKHOLDERS, AS SOON AS PRACTICABLE,
AN EARNINGS STATEMENT COVERING A PERIOD OF 12 MONTHS, BEGINNING WITHIN THREE
MONTHS AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS
STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT
AND RULE 158 THEREUNDER.


 


(K)                                  LISTING. PARAMOUNT SHALL USE ITS BEST
EFFORTS TO CAUSE ALL REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION TO BE
LISTED ON SUCH EXCHANGES OR OTHERWISE DESIGNATED FOR TRADING IN THE SAME MANNER
AS SIMILAR SECURITIES ISSUED BY PARAMOUNT ARE THEN LISTED OR DESIGNATED OR, IF
NO SUCH SIMILAR SECURITIES ARE THEN LISTED OR DESIGNATED, IN A MANNER
SATISFACTORY TO THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED
IN SUCH REGISTRATION.


 


(L)                                     STOP ORDERS. PARAMOUNT SHALL USE ITS
REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT, AND IF ONE IS ISSUED IMMEDIATELY
NOTIFY EACH SELLING HOLDER OF THE RECEIPT OF SUCH NOTICE AND USE ITS REASONABLE
BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS
OF A REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE MOMENT.


 


(M)                               INCORPORATE. PARAMOUNT SHALL IF REQUESTED BY
THE UNDERWRITER, ANY SELLING HOLDER, OR SUCH SELLING HOLDER’S COUNSEL, PROMPTLY
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS SUCH PERSON REASONABLY REQUESTS TO BE INCLUDED THEREIN WITH
RESPECT TO THE SELLING HOLDER OR THE SECURITIES BEING SOLD, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE SECURITIES BEING SOLD BY SUCH SELLING HOLDER TO
SUCH UNDERWRITER OR UNDERWRITERS, THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH
UNDERWRITER OR UNDERWRITERS AND WITH RESPECT TO ANY OTHER TERMS OF AN
UNDERWRITTEN OFFERING OF THE SECURITIES TO BE SOLD IN SUCH OFFERING, AND
PROMPTLY MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT.


 


SECTION 3.2                                      OBLIGATION TO SUSPEND
DISTRIBUTION. UPON RECEIPT OF ANY NOTICE FROM PARAMOUNT OF THE HAPPENING OF ANY
EVENT OF THE KIND DESCRIBED IN SECTION 3.1(D)(IV), OR, IN THE CASE OF A RESALE
REGISTRATION ON FORM S-3 PURSUANT TO SECTION 2.3 HEREOF, UPON ANY SUSPENSION BY
PARAMOUNT, PURSUANT TO A WRITTEN INSIDER TRADING COMPLIANCE PROGRAM ADOPTED BY
PARAMOUNT’S BOARD OF DIRECTORS, OF THE ABILITY OF ALL “INSIDERS” COVERED BY SUCH
PROGRAM TO TRANSACT IN PARAMOUNT’S SECURITIES BECAUSE OF THE EXISTENCE OF
MATERIAL NON-PUBLIC INFORMATION, EACH HOLDER OF REGISTRABLE SECURITIES INCLUDED
IN ANY REGISTRATION SHALL IMMEDIATELY DISCONTINUE DISPOSITION OF SUCH
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH
REGISTRABLE SECURITIES UNTIL SUCH HOLDER RECEIVES THE SUPPLEMENTED OR AMENDED
PROSPECTUS CONTEMPLATED BY


 


10

--------------------------------------------------------------------------------



 


SECTION 3.1(D)(IV) OR, IF SUCH HOLDER IS AN “INSIDER,” THE RESTRICTION ON THE
ABILITY OF “INSIDERS” TO TRANSACT IN PARAMOUNT’S SECURITIES IS REMOVED, AS
APPLICABLE, AND, IF SO DIRECTED BY PARAMOUNT, EACH SUCH HOLDER WILL DELIVER TO
PARAMOUNT ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDER’S
POSSESSION, OF THE MOST RECENT PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES
AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


SECTION 3.3                                      REGISTRATION EXPENSES.
PARAMOUNT SHALL BEAR ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH ANY
DEMAND REGISTRATION PURSUANT TO SECTION 2.1, ANY PIGGY-BACK REGISTRATION
PURSUANT TO SECTION 2.2, AND ANY REGISTRATION ON FORM S-3 EFFECTED PURSUANT TO
SECTION 2.3, AND ALL EXPENSES INCURRED IN PERFORMING OR COMPLYING WITH ITS OTHER
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER OR NOT THE REGISTRATION STATEMENT
BECOMES EFFECTIVE, INCLUDING, WITHOUT LIMITATION: (I) ALL REGISTRATION AND
FILING FEES; (II) FEES AND EXPENSES OF COMPLIANCE WITH SECURITIES OR “BLUE SKY”
LAWS (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL IN CONNECTION WITH BLUE SKY
QUALIFICATIONS OF THE REGISTRABLE SECURITIES); (III) PRINTING EXPENSES;
(IV) PARAMOUNT’S INTERNAL EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL SALARIES
AND EXPENSES OF ITS OFFICERS AND EMPLOYEES); (V) THE FEES AND EXPENSES INCURRED
IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES AS REQUIRED BY
SECTION 3.1(K); (VI) NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. FEES;
(VII) FEES AND DISBURSEMENTS OF COUNSEL FOR PARAMOUNT AND FEES AND EXPENSES FOR
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS RETAINED BY PARAMOUNT (INCLUDING THE
EXPENSES OR COSTS ASSOCIATED WITH THE DELIVERY OF ANY OPINIONS OR COMFORT
LETTERS REQUESTED PURSUANT TO SECTION 3.1(I)); (VIII) THE FEES AND EXPENSES OF
ANY SPECIAL EXPERTS RETAINED BY PARAMOUNT IN CONNECTION WITH SUCH REGISTRATION
AND (IX) THE FEES AND EXPENSES OF ONE LEGAL COUNSEL SELECTED BY THE HOLDERS OF A
MAJORITY-IN-INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION. PARAMOUNT SHALL HAVE NO OBLIGATION TO PAY ANY UNDERWRITING
DISCOUNTS OR SELLING COMMISSIONS ATTRIBUTABLE TO THE REGISTRABLE SECURITIES
BEING SOLD BY THE HOLDERS THEREOF, WHICH UNDERWRITING DISCOUNTS OR SELLING
COMMISSIONS SHALL BE BORNE BY SUCH HOLDERS. ADDITIONALLY, IN AN UNDERWRITTEN
OFFERING, ALL SELLING STOCKHOLDERS AND PARAMOUNT SHALL BEAR THE EXPENSES OF THE
UNDERWRITER PRO RATA IN PROPORTION TO THE RESPECTIVE AMOUNT OF SHARES EACH IS
SELLING IN SUCH OFFERING.


 


SECTION 3.4                                      INFORMATION. THE HOLDERS OF
REGISTRABLE SECURITIES SHALL PROVIDE SUCH INFORMATION AS MAY REASONABLY BE
REQUESTED BY PARAMOUNT, OR THE MANAGING UNDERWRITER, IF ANY, IN CONNECTION WITH
THE PREPARATION OF ANY REGISTRATION STATEMENT, INCLUDING AMENDMENTS AND
SUPPLEMENTS THERETO, IN ORDER TO EFFECT THE REGISTRATION OF ANY REGISTRABLE
SECURITIES UNDER THE SECURITIES ACT PURSUANT TO SECTION 2 AND IN CONNECTION WITH
PARAMOUNT’S OBLIGATION TO COMPLY WITH FEDERAL AND APPLICABLE STATE SECURITIES
LAWS.


 

ARTICLE 4
INDEMNIFICATION AND CONTRIBUTION

 


SECTION 4.1                                      INDEMNIFICATION BY PARAMOUNT.
PARAMOUNT AGREES TO INDEMNIFY AND HOLD HARMLESS EACH SELLER AND EACH OTHER
HOLDER OF REGISTRABLE SECURITIES, IF ANY, AND EACH OF ITS AND THEIR RESPECTIVE
OFFICERS, EMPLOYEES, AFFILIATES, DIRECTORS, PARTNERS, MEMBERS, ATTORNEYS AND
AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS A SELLER AND EACH OTHER HOLDER OF
REGISTRABLE SECURITIES (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
OR SECTION 20 OF THE EXCHANGE ACT) (EACH, A “CHEMRX INDEMNIFIED PARTY”), FROM
AND AGAINST ANY EXPENSES, LOSSES, JUDGMENTS, CLAIMS, DAMAGES OR LIABILITIES,
WHETHER JOINT OR SEVERAL, ARISING OUT OF OR BASED UPON ANY UNTRUE


 


11

--------------------------------------------------------------------------------



 


STATEMENT (OR ALLEGEDLY UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT UNDER WHICH THE SALE OF SUCH REGISTRABLE SECURITIES WAS
REGISTERED UNDER THE SECURITIES ACT, ANY PRELIMINARY PROSPECTUS, FINAL
PROSPECTUS OR SUMMARY PROSPECTUS CONTAINED IN THE REGISTRATION STATEMENT, OR ANY
AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT, OR ARISING OUT OF OR
BASED UPON ANY OMISSION (OR ALLEGED OMISSION) TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
OR ANY VIOLATION BY PARAMOUNT OF THE SECURITIES ACT OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER APPLICABLE TO PARAMOUNT AND RELATING TO ACTION OR
INACTION REQUIRED OF PARAMOUNT IN CONNECTION WITH ANY SUCH REGISTRATION; AND
PARAMOUNT SHALL PROMPTLY REIMBURSE THE CHEMRX INDEMNIFIED PARTY FOR ANY LEGAL
AND ANY OTHER EXPENSES REASONABLY INCURRED BY SUCH CHEMRX INDEMNIFIED PARTY IN
CONNECTION WITH INVESTIGATING AND DEFENDING ANY SUCH EXPENSE, LOSS, JUDGMENT,
CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED, HOWEVER, THAT PARAMOUNT WILL NOT
BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH EXPENSE, LOSS, CLAIM,
DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT OR
ALLEGEDLY UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN SUCH
REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, FINAL PROSPECTUS, OR SUMMARY
PROSPECTUS, OR ANY SUCH AMENDMENT OR SUPPLEMENT, IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION FURNISHED TO PARAMOUNT, IN WRITING, BY SUCH SELLING
HOLDER EXPRESSLY FOR USE THEREIN. PARAMOUNT ALSO SHALL INDEMNIFY ANY UNDERWRITER
OF REGISTRABLE SECURITIES, THEIR OFFICERS, AFFILIATES, DIRECTORS, PARTNERS,
MEMBERS AND AGENTS AND EACH PERSON WHO CONTROLS SUCH UNDERWRITER ON
SUBSTANTIALLY THE SAME BASIS AS THAT OF THE INDEMNIFICATION PROVIDED ABOVE IN
THIS SECTION 4.1.


 


SECTION 4.2                                      INDEMNIFICATION BY HOLDERS OF
REGISTRABLE SECURITIES. EACH SELLING HOLDER OF REGISTRABLE SECURITIES WILL, IN
THE EVENT THAT ANY REGISTRATION IS BEING EFFECTED UNDER THE SECURITIES ACT
PURSUANT TO THIS AGREEMENT OF ANY REGISTRABLE SECURITIES HELD BY SUCH SELLING
HOLDER, INDEMNIFY AND HOLD HARMLESS PARAMOUNT AND ITS DIRECTORS AND OFFICERS AND
EACH UNDERWRITER (IF ANY), AND EACH OTHER SELLING HOLDER AND EACH OTHER PERSON,
IF ANY, WHO CONTROLS ANOTHER SELLING HOLDER OR SUCH UNDERWRITER WITHIN THE
MEANING OF THE SECURITIES ACT, AGAINST ANY LOSSES, CLAIMS, JUDGMENTS, DAMAGES OR
LIABILITIES, WHETHER JOINT OR SEVERAL, TO THE EXTENT SUCH LOSSES, CLAIMS,
JUDGMENTS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGEDLY UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT UNDER WHICH THE SALE OF
SUCH REGISTRABLE SECURITIES WAS REGISTERED UNDER THE SECURITIES ACT, ANY
PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS CONTAINED IN THE
REGISTRATION STATEMENT, OR ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION
STATEMENT, OR ARISE OUT OF OR ARE BASED UPON ANY OMISSION OR THE ALLEGED
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENT THEREIN NOT MISLEADING, IF THE STATEMENT OR OMISSION WAS MADE
IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO
PARAMOUNT BY SUCH SELLING HOLDER EXPRESSLY FOR USE THEREIN, AND SHALL REIMBURSE
PARAMOUNT, ITS DIRECTORS AND OFFICERS, AND EACH OTHER SELLING HOLDER OR
CONTROLLING PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY ANY OF
THEM IN CONNECTION WITH INVESTIGATION OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION. EACH SELLING HOLDER’S INDEMNIFICATION OBLIGATIONS HEREUNDER
SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO THE AMOUNT OF ANY NET
PROCEEDS ACTUALLY RECEIVED BY SUCH SELLING HOLDER.


 


SECTION 4.3                                      CONDUCT OF INDEMNIFICATION
PROCEEDINGS. PROMPTLY AFTER RECEIPT BY ANY PERSON OF ANY NOTICE OF ANY LOSS,
CLAIM, DAMAGE OR LIABILITY OR ANY ACTION IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT PURSUANT TO SECTION 4.1 OR 4.2, SUCH PERSON (THE “INDEMNIFIED PARTY”)
SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY OTHER PERSON FOR


 


12

--------------------------------------------------------------------------------



 


INDEMNIFICATION HEREUNDER, NOTIFY SUCH OTHER PERSON (THE “INDEMNIFYING PARTY”)
IN WRITING OF THE LOSS, CLAIM, JUDGMENT, DAMAGE, LIABILITY OR ACTION; PROVIDED,
HOWEVER, THAT THE FAILURE BY THE INDEMNIFIED PARTY TO NOTIFY THE INDEMNIFYING
PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY THAT THE
INDEMNIFYING PARTY MAY HAVE TO SUCH INDEMNIFIED PARTY HEREUNDER, EXCEPT AND
SOLELY TO THE EXTENT THE INDEMNIFYING PARTY IS ACTUALLY PREJUDICED BY SUCH
FAILURE. IF THE INDEMNIFIED PARTY IS SEEKING INDEMNIFICATION WITH RESPECT TO ANY
CLAIM OR ACTION BROUGHT AGAINST THE INDEMNIFIED PARTY, THEN THE INDEMNIFYING
PARTY SHALL BE ENTITLED TO PARTICIPATE IN SUCH CLAIM OR ACTION, AND, TO THE
EXTENT THAT IT WISHES, JOINTLY WITH ALL OTHER INDEMNIFYING PARTIES, TO ASSUME
CONTROL OF THE DEFENSE THEREOF WITH COUNSEL SATISFACTORY TO THE INDEMNIFIED
PARTY. AFTER NOTICE FROM THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS
ELECTION TO ASSUME CONTROL OF THE DEFENSE OF SUCH CLAIM OR ACTION, THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY FOR ANY LEGAL OR
OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH
THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED,
HOWEVER, THAT IN ANY ACTION IN WHICH BOTH THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY ARE NAMED AS DEFENDANTS, THE INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL (BUT NO MORE THAN ONE SUCH SEPARATE COUNSEL) TO
REPRESENT THE INDEMNIFIED PARTY AND ITS CONTROLLING PERSONS WHO MAY BE SUBJECT
TO LIABILITY ARISING OUT OF ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT BY THE INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY, WITH THE FEES
AND EXPENSES OF SUCH COUNSEL TO BE PAID BY SUCH INDEMNIFYING PARTY IF, BASED
UPON THE WRITTEN OPINION OF COUNSEL OF SUCH INDEMNIFIED PARTY, REPRESENTATION OF
BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR
POTENTIAL DIFFERING INTERESTS BETWEEN THEM. NO INDEMNIFYING PARTY SHALL, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, CONSENT TO ENTRY OF JUDGMENT
OR EFFECT ANY SETTLEMENT OF ANY CLAIM OR PENDING OR THREATENED PROCEEDING IN
RESPECT OF WHICH THE INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND
INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS
SUCH JUDGMENT OR SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH
INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM OR PROCEEDING.


 


SECTION 4.4                                      CONTRIBUTION. (A) IF THE
INDEMNIFICATION PROVIDED FOR IN THE FOREGOING SECTIONS 4.1, 4.2 AND 4.3 IS
UNAVAILABLE TO ANY INDEMNIFIED PARTY IN RESPECT OF ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION REFERRED TO HEREIN, THEN EACH SUCH INDEMNIFYING PARTY, IN
LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID
OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
FAULT OF THE INDEMNIFIED PARTIES AND THE INDEMNIFYING PARTIES IN CONNECTION WITH
THE ACTIONS OR OMISSIONS THAT RESULTED IN SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE
FAULT OF ANY INDEMNIFIED PARTY AND ANY INDEMNIFYING PARTY SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY SUCH INDEMNIFIED PARTY OR SUCH INDEMNIFYING
PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


 


(B)                                 THE PARTIES HERETO AGREE THAT IT WOULD NOT
BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 4.4 WERE
DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES
NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN THE IMMEDIATELY
PRECEDING SECTION.


 


13

--------------------------------------------------------------------------------



 


(C)                                  THE AMOUNT PAID OR PAYABLE BY AN
INDEMNIFIED PARTY AS A RESULT OF ANY LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION
REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH SHALL BE DEEMED TO INCLUDE,
SUBJECT TO THE LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES INCURRED
BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
ACTION OR CLAIM. NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 4.4, NO HOLDER
OF REGISTRABLE SECURITIES SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS
OF THE DOLLAR AMOUNT OF THE NET PROCEEDS (AFTER PAYMENT OF ANY UNDERWRITING
FEES, DISCOUNTS, COMMISSIONS OR TAXES) ACTUALLY RECEIVED BY SUCH HOLDER FROM THE
SALE OF REGISTRABLE SECURITIES THAT GAVE RISE TO SUCH CONTRIBUTION OBLIGATION.
NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 

ARTICLE 5
UNDERWRITING AND DISTRIBUTION

 


SECTION 5.1                                      RULE 144. PARAMOUNT COVENANTS
THAT IT SHALL FILE ANY REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES
ACT AND THE EXCHANGE ACT AND SHALL TAKE SUCH FURTHER ACTION AS THE HOLDERS OF
REGISTRABLE SECURITIES MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE SUCH HOLDERS TO SELL REGISTRABLE SECURITIES WITHOUT
REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, AS SUCH RULES MAY BE AMENDED FROM
TIME TO TIME, OR ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY THE
COMMISSION.


 

ARTICLE 6
MISCELLANEOUS

 


SECTION 6.1                                      OTHER REGISTRATION RIGHTS.
PARAMOUNT REPRESENTS AND WARRANTS THAT (A) EXCEPT WITH RESPECT TO THE OPTION
SECURITIES AND THE OTHER REGISTRABLE SECURITIES OR AS DISCLOSED IN THE PARAMOUNT
SEC DOCUMENTS, NO PERSON, OTHER THAN A HOLDER OF THE REGISTRABLE SECURITIES, HAS
ANY RIGHT TO REQUIRE PARAMOUNT TO REGISTER ANY SHARES OF PARAMOUNT’S CAPITAL
STOCK FOR SALE OR TO INCLUDE SHARES OF PARAMOUNT’S CAPITAL STOCK IN ANY
REGISTRATION FILED BY PARAMOUNT FOR THE SALE OF SHARES OF CAPITAL STOCK FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON, AND (B) THE OBLIGATIONS OF
PARAMOUNT UNDER THIS AGREEMENT, AND THE PERFORMANCE THEREOF BY PARAMOUNT, DO NOT
CONFLICT WITH OR RESULT IN A BREACH OR OTHER VIOLATION OF ANY OTHER CONTRACT,
AGREEMENT, COMMITMENT OR UNDERTAKING OF PARAMOUNT.


 


SECTION 6.2                                      ASSIGNMENT; NO THIRD PARTY
BENEFICIARIES. THIS AGREEMENT AND THE RIGHTS, DUTIES AND OBLIGATIONS OF
PARAMOUNT HEREUNDER MAY NOT BE ASSIGNED OR DELEGATED BY PARAMOUNT IN WHOLE OR IN
PART. THIS AGREEMENT AND THE RIGHTS, DUTIES AND OBLIGATIONS OF THE HOLDERS OF
REGISTRABLE SECURITIES HEREUNDER MAY BE FREELY ASSIGNED OR DELEGATED BY SUCH
HOLDER OF REGISTRABLE SECURITIES IN CONJUNCTION WITH AND TO THE EXTENT OF ANY
TRANSFER OF THE REGISTRABLE SECURITIES HELD BY ANY SUCH HOLDER; PROVIDED THAT
SUCH TRANSFER IS MADE IN ACCORDANCE WITH THE TERMS OF THE STOCK PURCHASE
AGREEMENT, THE VOTING AGREEMENT (AS DEFINED IN THE STOCK PURCHASE AGREEMENT) AND
APPLICABLE LAW. THIS AGREEMENT AND THE PROVISIONS HEREOF SHALL BE BINDING UPON
AND SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND THE PERMITTED ASSIGNS. THIS AGREEMENT IS NOT INTENDED TO CONFER
ANY RIGHTS OR BENEFITS ON ANY PERSONS THAT ARE NOT PARTY HERETO OTHER THAN AS
EXPRESSLY SET FORTH IN ARTICLE 4 AND THIS SECTION 6.2.


 


14

--------------------------------------------------------------------------------



 


SECTION 6.3                                      NOTICES. ALL NOTICES, REQUESTS,
CLAIMS, DEMANDS, WAIVERS AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE BY FACSIMILE, COURIER SERVICES OR PERSONAL DELIVERY TO
THE FOLLOWING ADDRESSES, OR TO SUCH OTHER ADDRESSES AS SHALL BE DESIGNATED FROM
TIME TO TIME BY A PARTY IN ACCORDANCE WITH THIS SECTION 6.3:


 

if to Paramount:

 

Paramount Acquisition Corp.
787 7th Avenue
48th Floor
New York, NY 10019
Attention: J. Jay Lobell
Facsimile: (212) 580-0801

 

with a copy to:

 

Covington & Burling LLP
The New York Times Building

620 Eighth Avenue
New York, New York 10018
Attention: Stephen A. Infante
Facsimile: (212) 841-1010

 

if to a Seller:

 

The addresses set forth on Exhibit A hereto

 

with a copy to:

 

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, NY

Facsimile: (212) 704-5984 and (212) 704-5948

Attention: Richard Ackerman, Esq. and Timothy I. Kahler, Esq.

 

All notices and communications under this Agreement shall be deemed to have been
duly given (x) when delivered by hand, if personally delivered, (y) one Business
Day after when delivered to a courier, if delivered by commercial one-day
overnight courier service or (z) when sent, if sent by facsimile, with an
acknowledgment of sending being produced by the sending facsimile machine.

 


SECTION 6.4                                      SEVERABILITY. IF ANY TERM OR
OTHER PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED BY ANY RULE OR LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS AND
PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT
SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED
HEREBY IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY. UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER


 


15

--------------------------------------------------------------------------------



 


PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO
SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES HERETO AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE
MANNER TO THE END THAT TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE
EXTENT POSSIBLE.


 


SECTION 6.5                                      ENTIRE AGREEMENT. THIS
AGREEMENT, INCLUDING THE ANNEXES HERETO AND THE OTHER AGREEMENTS AND DOCUMENTS
REFERENCED HEREIN OR CONTEMPLATED HEREBY (INCLUDING THE TRANSACTION AGREEMENTS),
CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO WITH
RESPECT TO THE MATTERS HEREIN SET FORTH, AND ALL PRIOR NEGOTIATIONS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT ARE MERGED
HEREIN AND ARE SUPERSEDED AND CANCELED BY THIS AGREEMENT.


 


SECTION 6.6                                      COUNTERPARTS. THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED
ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE
COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES HERETO AND DELIVERED TO THE
OTHER PARTIES HERETO.


 


SECTION 6.7                                      AMENDMENTS; WAIVER. AMENDMENTS
TO THIS AGREEMENT MAY BE MADE FROM TIME TO TIME, PROVIDED, HOWEVER, THAT NO
AMENDMENT, MODIFICATION OR WAIVER OF THIS AGREEMENT OR ANY PROVISION HEREOF
SHALL BE VALID OR EFFECTIVE UNLESS IN WRITING AND SIGNED BY THE PARTIES HERETO.
NO CONSENT TO, OR WAIVER, DISCHARGE OR RELEASE (EACH, A “WAIVER”) OF, ANY
PROVISION OF OR BREACH UNDER THIS AGREEMENT SHALL BE VALID OR EFFECTIVE UNLESS
IN WRITING AND SIGNED BY THE PARTY GIVING SUCH WAIVER, AND NO SPECIFIC WAIVER
SHALL CONSTITUTE A WAIVER WITH RESPECT TO ANY OTHER PROVISION OR BREACH, WHETHER
OR NOT OF SIMILAR NATURE. FAILURE ON THE PART OF ANY PARTY HERETO TO INSIST IN
ANY INSTANCE UPON STRICT, COMPLETE AND TIMELY PERFORMANCE BY ANOTHER PARTY
HERETO OF ANY PROVISION OF OR OBLIGATION UNDER THIS AGREEMENT SHALL NOT
CONSTITUTE A WAIVER BY SUCH PARTY OF ANY OF ITS RIGHTS UNDER THIS AGREEMENT OR
OTHERWISE.


 


SECTION 6.8                                      GOVERNING LAW; JURISDICTION;
VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF. EACH PARTY HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF (A) THE SUPREME COURT OF THE STATE OF NEW YORK,
NEW YORK COUNTY AND (B) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER TRANSACTION AGREEMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY AND THEREBY. EACH PARTY AGREES TO COMMENCE ANY
ACTION, SUIT OR PROCEEDING RELATING HERETO IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK OR IF SUCH SUIT, ACTION OR OTHER
PROCEEDING MAY NOT BE BROUGHT IN SUCH COURT FOR JURISDICTIONAL REASONS, IN THE
SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY. EACH PARTY FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT IN ANY OF THE
MANNERS SET FORTH IN SECTION 6.3 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING IN NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT
HAS SUBMITTED TO JURISDICTION IN THIS SECTION 6.8. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION AGREEMENTS
AND THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN (I) THE SUPREME COURT OF
THE STATE OF NEW YORK, NEW YORK COUNTY OR (II) THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY


 


16

--------------------------------------------------------------------------------



 


WAIVES, AND SHALL NOT ASSERT BY WAY OF MOTION, DEFENSE, OR OTHERWISE, IN ANY
SUCH LEGAL PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE LEGAL PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE LEGAL PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY ANY OF THE ABOVE-NAMED COURTS. EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 6.9                                      REMEDIES CUMULATIVE. IN THE
EVENT THAT PARAMOUNT FAILS TO OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT TO BE
OBSERVED OR PERFORMED UNDER THIS AGREEMENT, EACH SELLER OR ANY OTHER HOLDER OF
REGISTRABLE SECURITIES MAY PROCEED TO PROTECT AND ENFORCE ITS RIGHTS BY SUIT IN
EQUITY OR ACTION AT LAW, WHETHER FOR SPECIFIC PERFORMANCE OF ANY TERM CONTAINED
IN THIS AGREEMENT OR FOR AN INJUNCTION AGAINST THE BREACH OF ANY SUCH TERM OR IN
AID OF THE EXERCISE OF ANY POWER GRANTED IN THIS AGREEMENT OR TO ENFORCE ANY
OTHER LEGAL OR EQUITABLE RIGHT, OR TO TAKE ANY ONE OR MORE OF SUCH ACTIONS,
WITHOUT BEING REQUIRED TO POST A BOND. NONE OF THE RIGHTS, POWERS OR REMEDIES
CONFERRED UNDER THIS AGREEMENT SHALL BE MUTUALLY EXCLUSIVE, AND EACH SUCH RIGHT,
POWER OR REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHT, POWER OR
REMEDY, WHETHER CONFERRED BY THIS AGREEMENT OR NOW OR HEREAFTER AVAILABLE AT
LAW, IN EQUITY, BY STATUTE OR OTHERWISE.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

 

PARAMOUNT ACQUISITION CORP.

 

 

 

By:

  /s/ J. Jay Lobell

 

Name: J. Jay Lobell

 

Title:  Chief Executive Officer

 

 

 

  /s/ Jerry Silva

 

JERRY SILVA

 

 

 

  /s/ Steven Silva

 

STEVEN SILVA

 

 

 

JERRY SILVA, AS LIFE TENANT,

 

AND STEVEN SILVA, AS REMAINDERMAN

 

 

 

  /s/ Jerry Silva

 

Jerry Silva

 

 

 

  /s/ Steven Silva

 

Steven Silva

 

 

 

 

 

THE JODY R. SILVA TRUST

 

 

 

By:

/s/ Rosalie Silva

 

Name: Rosalie Silva

 

Title:  Trustee

 

 

 

THE JERRY SILVA 2007 ANNUITY TRUST

 

 

 

By:

  /s/ Steven Silva

 

Name: Steven Silva

 

Title: Trustee

 

 

 

By:

  /s/ Jerry Silva

 

Name: Jerry Silva

 

Title: Trustee

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Sellers and Addresses

 

 

Jerry Silva

 

Steven Silva

 

Jerry Silva, As Life Tenant,
  and Steven Silva, As Remainderman

 

The Jody R. Silva Trust

 

The Jerry Silva 2007 Annuity Trust

 

Address for notices:

c/o Chem Rx Corporation

750 Park Place

Long Beach, NY 11561

 

--------------------------------------------------------------------------------